Title: From George Washington to William Ramsay, 19 November 1781
From: Washington, George
To: Ramsay, William,Rumney, William


                  
                     Gentn
                      19th Novr 1781
                  
                  I accept with peculiar satisfaction the very kind and affectionate address of the Citizens of Alexandria—the long acquaintance which in former times I have had of their sincerity and cordiality, stamps it with particular value—and permit me to say, that to make a peaceful return to this agreeable society of my fellow citizens, is among the most ardent of my wishes—and would prove my greatest comfort for all the toils & vicissitudes which I have experienced during my absence.
                  The great Director of events has carried us thro’ a variety of scenes during this long and bloody contest in which we have been for seven Campaigns, most nobly struggling—The present prospect is pleasing—the late success at York Town is very promising—but on our own Improvement depend its future good consequences—a vigorous prosecution of this success, will in all probability, procure us what we have so long wished to secure—an establishment of Peace, liberty & Independence—A Relaxation of our exertions at this moment may cost us many more toilsome Campaigns, and be attended with the most unhappy consequences.
                  Your condolence for the loss of that amiable youth Mr Custis, affects me most tenderly—This loss I trust will be compensated to you, in some other worthy representative.
                  Amidst all the Vecissitudes of Time or Fortune be assured Gentlemen, that I shall ever regard with particular affection the Citizens & Inhabitants of Alexandria.  I am—Gentn Yr most Obedt and most Hble Servt
                  
                                          
                            
                            Go: Washington
                        
               